DETAILED ACTION
Examiner acknowledges the reply filed 7/14/2022, in response to the restriction requirement mailed 7/8/2022.
Claims 20-39 are pending.  
Claims 20-39 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 20-33) with traverse in the reply filed on 7/14/2022 is acknowledged.  Applicant’s argument are deemed to be persuasive. 
Groups I and II are rejoined herein.
Because the claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the GROUP restriction requirement as set forth in the Office action mailed on 7/8/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant's election of the  following representative species in the reply filed on 7/14/2022 is acknowledged.  
Cytotoxic drug: paclitaxel
Copolymer: PLGA
Solvent: NMP
Claims 20-33 read on the elected species.  Group II claims as relating to the elected PGLA and NMP will be examined.  Examiner will review relating to cytostatic drugs.
Examiner expressly notes that the species election was made without traverse.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims 20-39 are objected to because of the following informalities:  
Claim 20 should be amended to recite “benign prostatic hyperplasia cytotoxic drug and glycolide-based bioabsorbable copolymer”.
Dependent claims 21-33 and 35-39 should be amended to recite “method of claim 
Claim 23 should be amended to recite “the cytotoxic drug and glycolide-based bioabsorbable copolymer” for proper claim dependency.
Claims 22-24, 26, 35, and 36 should be amended to recite “is selected from the group consisting [[set]] of”.
Claim 24 should be amended to recite: “claim group consisting [[set]] of paclitaxel, taxanes, protaxel, vincristine, etoposide, nocodazole[[ ]], indirubin, anthracycline derivatives, daunorubicin, daunomycin, 
Claims 27, 32, and 37 should be amended to recite “the cytotoxic 
Claim 27 should further be amended to recite “total concentration of 0.5[[%]] - 30 wt %  wt %  wt % 
Claims 27, 29, 32, and 37 recite alternative claim language for the recited ranges: e.g., but not limited to, 25 75%; 0.5% - 30%; 10% to 75%; 0.6-0.6; 0.2 to 0.4; 0.1 up to 10%; and 20-30%.  Please amend the claims to recite consistent claim language. 
Claim 31 should be amended to recite “the ratio of DL-lactide to glycolide is from 50:50 - 85:15 
Claim 32 should be amended to recite “cytotoxic drug is 0.1 -
Claim 33 should be amended to recite “the cytotoxic drug is paclitaxel and the glycolide-based bioabsorbable copolymer 
Claim 34 should be amended to recite “benign prostatic hyperplasia cytostatic drug and glycolide-based bioabsorbable copolymer”.
Claim 35 should be amended to recite “(65:35), and”.
Claim 36 should be amended to recite “the cytostatic drug and the glycolide-based bioabsorbable copolymer” for consistency with claim 34.
Claim 37 should be amended to recite “the cytostatic drug is sirolimus and the glycolide-based bioabsorbable copolymer .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-32, 34-37 and 39 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, claims 20-32 are drawn to a method of treatment for Benign Prostatic Hyperplasia (BPH), comprising the steps of: using a needle syringe containing a composition; and dispensing a plurality of doses of the composition into a prostate at a respective plurality of locations within the prostate using the needle syringe; wherein the composition comprises: a cytotoxic drug; a glycolide-based bioabsorbable copolymer; and a water soluble solvent capable of dissolving the drug and copolymer.
Claims 34-37 and 39 are drawn to a method of treatment for Benign Prostatic Hyperplasia (BPH), comprising the steps of: using a needle syringe containing a composition; and dispensing a plurality of doses of the composition into a prostate at a respective plurality of locations within the prostate using the needle syringe; wherein the composition comprises a cytostatic drug; a glycolide-based bioabsorbable copolymer; and a water soluble solvent capable of dissolving the drug and copolymer.
Claims 23 and 36 recite the solvents NMP and DMSO.  Claims24 and 25 recite specific cytotoxic drugs.  Claims 38 and 39 recite specific cytostatic drugs. 
The specification teaches two specific water soluble “capable of” dissolving the drug and polymer: NMP and DMSO.  Examiner notes that the claims require that the solvent is 1) water soluble and 2) “capable of” dissolving the drug and polymer.
The specification states:  the term “cytotoxic” as used herein refers to a drug that inhibits cell growth and proliferation such as chemotherapeutics.  The specification states: the term “cytostatic” as used herein refers to a drug that is non-toxic to cells but does mitigate cell proliferation and permit cell migration.  
The claims encompass numerous combinations of cytotoxic or cytostatic drugs and water soluble solvents.  The cytotoxic or cytostatic drugs can include drugs of any chemical or physical properties: chemical compounds, small molecules, peptides, etc. 
(a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The specification reduced to practice only three specific composition that fall within the instant claim scope: RT-300 consists of NMP (solvent), paclitaxel (cytotoxic drug), and 50/50 PLGA8515.  The examples further indicate combinations of NMP/Sirolimus (cytostatic drug), and NMP/everolimus (cytostatic drug).  Compositions that were reduced to practice were limited to 1 type of solvent (NMP), 1 form of cytotoxic drug (paclitaxel) and 2 cytostatic drugs (sirolimus and everolimus). 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of cytotoxic or cytostatic drugs and water soluble solvents, and combinations thereof.  However, the specification only provides guidance for a three combinations of compounds in the claimed compositions and methods.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., reduces a side effect associated with the other anticancer agent) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features and several distinct species are given (e.g., examples of NMP and chemotherapeutic of paclitaxel, sirolimus, or everolimus), the claims lack written description because there is no disclosure of a correlation between function and structure of the cytotoxic or cytostatic drugs and water soluble solvents beyond those disclosed in the examples in the specification.  
It is further noted that certain components may not be chemically/physically compatible due to differences in pH, hydrophobic/hydrophobic, or solubility requirements.  Accordingly, there are not only many distinct components (cytotoxic or cytostatic drugs and water soluble solvents), there are also numerous combinations of components that fall within the instant claim scope to give rise to a composition.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
The skilled artisan cannot extrapolate to the myriad compositions that fall within the instant claim scope based on a single formulation that was reduced to practice.
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 20-33 are deemed to be indefinite due to alternative claim interpretations.  Claim 20 recites: using a needle syringe containing a composition; and dispensing a plurality of doses of the composition into a prostate at a respective plurality of locations within the prostate using the needle syringe.
This claim language can be construed in two different ways resulting in ambiguity of the claims.  The skilled artisan is therefore not apprised of the metes and bounds of the claim scope. 
In the first claim interpretation, the needle syringe disperses a plurality of doses of the composition into a prostate at a respective plurality of locations within the prostate.  In this claim interpretation, the needle syringe itself is a multineedle applicator which can distribute the drug composition at different locations simultaneously.
In the second claim interpretation, the needle syringe delivers a single dose of the composition into a prostate and dispersion of the composition is repeated in order to  give rise to “dispensing a plurality of doses” at a “plurality of locations”.
Claim clarification is required.
Claims 20 and 23 recite the limitation "the drug and copolymer”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to recite “the cytotoxic drug and glycolide-based bioabsorbable copolymer”.
Claim 28 recites a method of treatment of claim 20, wherein the composition is adapted to release the drug into the prostate over at least 14 days from being injected into the prostate, or over a 30 to 90 day period, or over a 90 to 180 day period.  The phrase “adapted to” is not an absolute phrase. Adapted does not state what actually occurs. The specification does not fully define what is meant by “adapted to”.  Accordingly, the metes and bounds of the claim 28 are deemed to be indefinite.
The metes and bounds of claim 31 are deemed to be indefinite.  The claim recites “wherein the glycolide- based bioabsorbable copolymer has a viscosity of between 0.2 - 0.6 dL/g, or 0.2 to 0.4 dL/g or 0.2 to 0.3 dL/g”.  The claim recites the term “or” several times. The skilled artisan is not apprised of what is included and excluded from the claim scope.  Claim clarification is required.
The metes and bounds of claims 32 and 37 are deemed to be indefinite. Claims 32 and 37recite: drug is 0.1 up to 10 % wt. or up 20-30% wt. of the composition.  The skilled artisan is not apprised of drug concentrations that are included and excluded from the claim scope.  Claim clarification is required.
Claim 33 recites the limitation "the drug" and “the polymer”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to recite “the cytotoxic drug and glycolide-based bioabsorbable copolymer”.
The metes and bounds of claims 34-39 are deemed to be indefinite due to alternative claim interpretations.  Claim 34 recites: using a needle syringe containing a composition; and dispensing a plurality of doses of the composition into a prostate at a respective plurality of locations within the prostate using the needle syringe.
This claim language can be construed in two different ways resulting in ambiguity of the claims.  The skilled artisan is therefore not apprised of the metes and bounds of the claim scope. 
In the first claim interpretation, the needle syringe disperses a plurality of doses of the composition into a prostate at a respective plurality of locations within the prostate.  In this claim interpretation, the needle syringe itself is a multineedle applicator which can distribute the drug composition at different locations simultaneously.
In the second claim interpretation, the needle syringe delivers a single dose of the composition into a prostate and dispersion of the composition is repeated in order to  give rise to “dispensing a plurality of doses” at a “plurality of locations”.
Claim clarification is required.
Claims 34 and 36 recite the limitation " the drug and copolymer”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to recite “the cytostatic drug and glycolide-based bioabsorbable copolymer”.
Claim 38 recites the limitation "the drug" and “the polymer”.  There is insufficient antecedent basis for this limitation in the claim.  The claim should be amended to recite “the cytostatic drug” and glycolide-based bioabsorbable copolymer 

Conclusion
Claims 20-39 are pending and are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654